Exhibit 10.41
(BAKER & MCKENZIE LOGO) [k27278k2727803.gif]
Purchasing Agreement
Borders Group, Inc.
Borders Australia Pty Ltd
Borders New Zealand Limited
Borders Pte. Ltd
Spine Newco Pty Limited
Spine Newco (NZ) Limited
A&R Whitcoulls Group Holdings Pty Limited
 
For the supply of products and the provision of
purchasing services in connection with the sale
of the entire issued share capital of Borders
Australia Pty Ltd, Borders New Zealand Limited
and Borders Pte. Ltd
Baker & McKenzie
Solicitors
Level 27, AMP Centre
50 Bridge Street
SYDNEY NSW 2000
Tel: (02) 9225-0200
Fax: (02) 9225-1595

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. Interpretation
    3  
2. SUPPLY OF PRODUCTS and PAPERCHASE PRODUCTS
    7  
3. Provision of Purchasing Support Services DURING Term
    8  
4. Co-operation and Management
    9  
5. Dispute Resolution
    9  
6. Fees and Other Costs
    9  
7. Invoicing and Late Payments
    10  
8. Other Obligations
    10  
9. Limitation of Liability
    10  
10. Confidentiality
    12  
11. Assignment and Sub-contracting
    13  
12. Force Majeure
    13  
13. Term and Termination
    13  
14. Notices
    15  
15. Invalid or unenforceable provisions
    16  
16. Waiver and exercise of rights
    16  
17. Amendment
    16  
18. Counterparts
    17  
19. Further assurances
    17  
20. Entire agreement
    17  
21. Rights cumulative
    17  
22. Consents and Approvals
    17  
23. Jurisdiction
    17  
24. Service of process
    17  
25. Currency Conversion
    17  
26. Governing Law
    18  
 
       
SCHEDULE 1
PRODUCTS AND PAPERCHASE PRODUCTS
    19  
SCHEDULE 2
PURCHASING SUPPORT SERVICES
    20  
SCHEDULE 3
TERMS OF SALE
    21  
SCHEDULE 4
FEES, REBATES AND PAYMENT TERMS
    24  

 



--------------------------------------------------------------------------------



 



DATE:
PARTIES:

(1)   BORDERS GROUP, INC., a company incorporated under the laws of Michigan,
USA and having its registered office at 100 Phoenix Drive, Ann Arbor, Michigan
48108 USA (the “Provider”);

(2)   BORDERS AUSTRALIA PTY LTD (ABN 31 082 194 287), a company incorporated
under the laws of Australia and having its registered office c/o Baker &
McKenzie, Level 27, AMP Centre, 50 Bridge Street, Sydney NSW 2000 (“Borders
Australia”);

(3)   BORDERS NEW ZEALAND LIMITED, a company incorporated under the laws of New
Zealand and having its registered office c/o Minter Ellison Rudd Watts, Lumley
Centre, 88 Shortland Street, Auckland, New Zealand (“Borders NZ”);

(4)   BORDERS PTE. LTD., a company incorporated under the laws of Singapore with
registered number 199705017Z and having its registered office at 60B Martin
Road, 02 08B Singapore Trademart 239 067, Singapore (“Borders Singapore”);

(5)   A&R WHITCOULLS GROUP HOLDINGS PTY LIMITED, a company incorporated under
the laws of Australia ACN 108 801 127 and having its registered office at Level
14, 379 Collins Street, Melbourne VIC 3000 (“ARW”);

(6)   SPINE NEWCO PTY LIMITED, a company incorporated under the laws of
Australia ACN 127 667 314 and having its registered office at Level 31, 126
Phillip Street, Sydney, NSW 2000 (the “First Purchaser”); and .

(7)   SPINE NEWCO (NZ) LIMITED, a company incorporated under the laws of New
Zealand NZ Company Number 2010994 and having its registered office at c/o Quigg
Partners, Level 7, 28 Brandon Street, Wellington, New Zealand (the “Second
Purchaser”).       (First Purchaser and Second Purchaser being each a
“Purchaser” and collectively the “Purchasers”)

RECITALS

(A)   The Seller has agreed to sell and the Purchasers have agreed to purchase
the Shares on the terms set out in the Sale and Purchase Agreement.

(B)   In connection with the sale and purchase of the Shares, the Recipients
desire the supply of certain products and related services and the Provider is
prepared to provide certain products and services to the Recipients for a
limited period on the terms set out in this Agreement.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Defined terms       In this Agreement, the following
words and expressions shall have the following meanings:

     
“Agreement”
  this agreement and the recitals and Schedules to it;

3



--------------------------------------------------------------------------------



 



     
“ARW-branded stores”
  stores operated under the branding or trade marks owned by ARW or its Related
Bodies Corporate;
 
   
“Brand Licence Deed”
  the deed entered into by Borders Properties, Inc., and the First Purchaser
effecting the grant of a licence to the First Purchaser to use certain
intellectual property rights of Borders Properties, Inc.;
 
   
“Breach of Duty”
  the breach of any (i) obligation arising from the express or implied terms of
a contract to take reasonable care or exercise reasonable skill in the
performance of the contract; or (ii) common law duty to take reasonable care or
exercise reasonable skill (but not any stricter duty);
 
   
“Business”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Business Day”
  a day (excluding Saturday and Sunday) on which the banks are generally open
for business in Ann Arbor, Michigan and Sydney, Auckland and Singapore for the
transaction of normal banking business;
 
   
“Commencement Date”
  has the same meaning as Completion Date in the Sale and Purchase Agreement;
 
   
“Competing Business”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Completion”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Concession”
  has the meaning set out in clause 2.5;
 
   
“Control”
  has the same meaning as in section 50AA of the Corporations Act 2001 (Cth);
 
   
“GST”
  with respect to Australia has the meaning given to it in the A New Tax System
(Goods and Services Tax) Act 1999 (Cth) or any like tax and with respect to New
Zealand or Singapore means the tax payable pursuant to the Goods and Services
Tax Act 1985 (NZ) and the Goods and Services Tax Act, Chapter 117A of Singapore
respectively and any like tax;
 
   
“Intra-Group Guarantees”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Liability”
  liability in or for breach of contract, Breach of Duty, misrepresentation,
restitution or any other cause of action whatsoever relating to or arising under
or in connection with this Agreement, including without limitation liability
expressly provided for under this Agreement or arising by reason of the
invalidity or unenforceability of any term of this Agreement (and for the
purposes of this definition, all references to “this Agreement” shall be deemed
to include

4



--------------------------------------------------------------------------------



 



          any collateral contract);
“Paperchase”
  Paperchase Products Limited, having its registered office at 12 Alfred Place,
London WC1E 7EB;
 
   
“Paperchase Products”
  any products which meet the descriptions set out in Schedule 1, Part B;
 
   
“Products”
  any products which meet the descriptions set out in Schedule 1, Part A;
 
   
“Provider Competing Business”
  means a business of selling or distributing books, magazines, CDs, DVDs and
similar products which is controlled or operated by any of the following, one or
more of their Related Bodies Corporate or their successors or assigns:
 
   
 
       (a) Barnes & Noble, Inc;
 
   
 
       (b) Dymocks Holdings Pty Ltd;
 
   
 
       (c) Amazon.Com, Inc;
 
   
 
       (d) Books-a-Million Inc;
 
   
 
       (e) Fnac france;
 
   
 
       (f) Kinokuniya Company Ltd; and
 
   
 
       (g) Indigo Books & Music Inc.
 
   
“Purchasing Support Services”
  means the services referred to in Schedule 2;
 
   
“Recipients”
  Borders Australia, Borders NZ, Borders Singapore and ARW;
 
   
“Related Body Corporate”
  has the meaning given in the Corporations Act 2001 (Cth);
 
   
“Sale and Purchase Agreement”
  the agreement entered into between the Seller and the Purchasers effecting the
sale of the Shares;
 
   
“Seller”
  means the Provider;
 
   
“Seller’s Group”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Service Managers”
  the respective parties’ representatives responsible for managing the
Purchasing Support Services and identified as such by the relevant party;
 
   
“Shares”
  the issued share capital of the Recipients (other than ARW);
 
   
“Term”
  the period from the Commencement Date until the Termination Date;

5



--------------------------------------------------------------------------------



 



     
“Termination Date”
  the date specified in clause 13.1, provided that if this Agreement is
terminated sooner pursuant to either clause 13.2, 13.3 or 13.4, it will be such
earlier date.
 
   
“Terms of Sale”
  the terms and conditions upon which consignments of Products and Paperchase
Products will be supplied by the Provider to the Recipients as set out in
Schedule 3;
 
   
“Transaction Documents”
  has the same meaning as in the Sale and Purchase Agreement; and
 
   
“Transition Services Agreement”
  has the same meaning as in the Sale and Purchase Agreement.

1.2   In this Agreement, unless the context otherwise requires:

    (a)   a reference:

  (i)   to the singular includes the plural and the other way round;     (ii)  
to a gender includes all genders;     (iii)   to a document (including this
Agreement) is a reference to that document (including any Schedules and
Annexures,) as amended, consolidated, supplemented, novated or replaced;    
(iv)   to an agreement includes any deed, agreement or legally enforceable
arrangement or understanding whether written or not;     (v)   to parties means
the parties to this Agreement and to a party means a party to this Agreement;  
  (vi)   to a notice means all notices, approvals, demands, requests,
nominations or other communications given by one party to another under or in
connection with this Agreement;     (vii)   to a person (including a party)
includes:

  (A)   an individual, company, other body corporate, association, partnership,
firm, joint venture, trust or Government Agency;     (B)   the person’s
successors, permitted assigns, substitutes, executors and administrators; and  
  (C)   a reference to the representative member of the GST group to which the
person belongs to the extent that the representative member has assumed rights,
entitlements, benefits, obligations and liabilities which would remain with the
person if the person were not a member of a GST group;

  (viii)   to a law:

  (A)   includes a reference to any constitutional provision, subordinate
legislation, treaty, decree, convention, statute, regulation, rule, ordinance,
proclamation, by-law, judgment, rule of common law or equity or rule of any
applicable stock exchange; and

6



--------------------------------------------------------------------------------



 



  (B)   is a reference to that law as amended, consolidated, supplemented or
replaced; and     (C)   is a reference to any regulation, rule, ordinance,
proclamation, by-law or judgment made under that law;

  (ix)   to proceedings includes litigation, arbitration, and investigation;    
(x)   to a judgement includes an order, injunction, decree, determination or
award of any court or tribunal;     (xi)   to time is a reference to Sydney
time;

    (b)   headings are for convenience only and are ignored in interpreting this
Agreement;       (c)   a warranty, representation, covenant or obligation given
or entered into by more than one person binds them jointly and severally;    
  (d)   if a period of time is specified and dates from, after or before, a
given day or the day of an act or event, it is to be calculated exclusive of
that day;       (e)   if a payment or other act must (but for this clause) be
made or done on a day which is not a Business Day, then it must be made or done
on the next Business Day;       (f)   the words “including” or “includes” mean
“including but not limited to” or “including without limitation”;       (g)  
where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;       (h)   this Agreement must not be construed
adversely to a party solely because that party was responsible for preparing it;
and       (i)   to $ or dollars are references to the lawful currency of the
United States of America at the date of this Agreement.

2.   SUPPLY OF PRODUCTS AND PAPERCHASE PRODUCTS   2.1   During the Term, the
Provider shall supply Products in accordance with this Agreement.   2.2   The
Provider will supply the Products pursuant to the Terms of Sale.   2.3   For the
period of 12 months from the Commencement Date, the Provider shall supply
Paperchase Products in accordance with this Agreement.   2.4   The Provider will
supply the Paperchase Products pursuant to the Terms of Sale.   2.5   For the
period of 12 months from the Commencement Date, the Provider grants to the
relevant Recipients an exclusive, non-transferable right in Australia, New
Zealand and Singapore only to display Paperchase-branded merchandising and
promotional materials as supplied by or on behalf of the Provider, solely in
relation to the sale of Paperchase Products in Paperchase-branded concessions
within Borders-branded stores (each, a “Concession”). The Provider will supply
such materials as it reasonably requires to be placed in the Concessions. The
Provider will supply the materials at cost and the relevant Recipients will pay
for the materials within 60 days from the date of invoice. Except as otherwise
set out in this clause 2.5, supply arrangements in relation to the materials,
including shipping and insurance, will be on the same basis as the supply of
Products as set out in the Terms of Sale.

7



--------------------------------------------------------------------------------



 



2.6   Each relevant Recipient will:

    (a)   endeavour to maximise the sales of Paperchase Products from
Concessions;       (b)   co-operate with, and comply with all reasonable
requests of Paperchase and the Provider in relation to the layout of,
Concessions, the decoration of Concessions, the installation of shopfittings and
the placing of Paperchase Products;       (c)   comply with all reasonable
requests of Paperchase and the Provider relating to the use by the relevant
Recipients of the name “Paperchase”, and take whatever action Paperchase or the
Provider may reasonably require (at the Provider’s cost) in the event of the
unauthorised use of the name “Paperchase” by any other person;       (d)   not
do anything or omit to do anything which would detrimentally affect the goodwill
in the name “Paperchase”;       (e)   employ sufficient and appropriately
qualified persons to work in relation to the Concessions;       (f)   unless
Paperchase and the Provider otherwise agree, only use advertising and
promotional material in relation to the Paperchase Products and the Concession
which is consistent with the Paperchase brand, promotional and merchandising
guidelines and manuals;       (g)   only source Paperchase Products directly
from the Provider or Paperchase; and       (h)   operate the Concessions to at
least the same high standards as Paperchase operates its shops and concessions
in England.

2.7   The Recipients acknowledge and agree that they are only entitled to sell:

    (a)   the Products directly to consumers from Borders-branded stores and
ARW-branded stores; and       (b)   Paperchase Products directly to consumers
from Borders-branded stores;

    during the relevant Term in Australia, New Zealand and Singapore and that
they will not, whether directly or indirectly, sell the Products or Paperchase
Products, or permit or authorise any third party to sell the Products or
Paperchase Products, from stores which are not:

    (c)   in respect of the Products — either Borders-branded or ARW-branded
stores;       (d)   in respect of the Paperchase Products — Borders branded
stores.

2.8   Nothing in this Agreement shall prevent the Provider from supplying
Products or items similar in nature to the Products to any other person provided
that the other person does not constitute a Competing Business.

2.9   After the expiry of the exclusivity period set out in clause 2.5, nothing
in this Agreement shall prevent the Provider from supplying Paperchase Products
or similar items in nature to the Paperchase Products to any other person
provided the other person does not constitute a Competing Business.   3.  
PROVISION OF PURCHASING SUPPORT SERVICES DURING TERM   3.1   During the Term,
the Provider shall supply or procure the supply of, and the Recipients shall pay
for, the Purchasing Support Services.

8



--------------------------------------------------------------------------------



 



3.2   During the exclusivity period set out in clause 2.5, the parties will use
reasonable commercial endeavours to transition the supply of Paperchase Products
to a direct ongoing relationship between the Recipients and Paperchase on
mutually satisfactory terms of supply.   3.3   Nothing in this Agreement shall
prevent the Provider from providing services of a similar nature to the
Purchasing Support Services to any other person, provided that the other person
does not constitute a Competing Business.   4.   CO-OPERATION AND MANAGEMENT  
4.1   Each party’s Service Manager shall be responsible for that party’s
respective role and obligations, and the co-ordination of all matters, relating
to the Purchasing Support Services. All communications, documentation and
materials relating to the Purchasing Support Services and sent by the parties
shall be sent to both parties’ Service Manager.   4.2   The parties’ respective
Service Managers as at the Commencement Date are as set out in Schedule 2. A
party may change its Service Manager upon the provision of notice in writing to
the other parties, such notice to specify the replacement Service Manager.   5.
  DISPUTE RESOLUTION   5.1   In the event of any dispute, disagreement or
difference of opinion arising out of this Agreement, its performance or its
construction the Service Managers of the Provider and the Recipients shall use
all reasonable efforts to negotiate an amicable resolution in good faith within
twenty (20) Business Days of either party notifying the other of such a dispute,
disagreement or difference of opinion.   5.2   If the Service Managers of the
Provider and the Recipients have not met and reached a resolution or otherwise
reached a resolution amicably in accordance with clause 5.1 above, then the
Chief Executives of the Provider and the Recipients shall meet in order to
endeavour to resolve the dispute. If, within twenty (20) Business Days of such
meeting, the parties have failed to reach a settlement, the provisions of clause
5.3 and 5.4 shall apply.   5.3   If the Chief Executives of the Provider and the
Recipients are unable to resolve the dispute within twenty (20) Business Days
after meeting, or such other period agreed by the parties in writing, either
party may submit the dispute to arbitration under the Rules for Conduct of
Commercial Arbitration of the Institute of Arbitrators of Australia applicable
at the time of submission.   5.4   The Parties agree that:

    (a)   everything that occurs before the arbitrator will be in confidence and
in closed session; and       (b)   the arbitrator’s determination will be final
and binding on the parties.

6.   FEES AND OTHER COSTS   6.1   In consideration for the supply of the
Products and Paperchase Products during the Term, the Recipients shall pay to
the Provider the fees and other charges set out in Part A of Schedule 4.   6.2  
Unless otherwise stated, all sums referred to in this Agreement are exclusive of
GST. If GST is payable as a consequence of any supply made (or deemed to be
made) by one party to the other in connection with this Agreement, the party
receiving the supply must pay to the party making the supply an amount equal to
the GST payable in respect of the supply (“GST Amount”), in addition to the
consideration required to be paid under any other provision of

9



--------------------------------------------------------------------------------



 



    this Agreement and the supplier will provide the recipient with a tax
invoice for the GST Amount at the time the supplier issues the invoice for the
consideration for the relevant supply. Each party must ensure that each invoice
it presents to another party under this Agreement in respect of any GST Amount
is a valid tax invoice.   6.3   Terms used in clause 6.2 (including “supply”,
“consideration” and “tax invoice”) have the same meaning as defined in the A New
Tax System (Goods and Services Tax) Act 1999 (Cth).   7.   INVOICING AND LATE
PAYMENTS   7.1   The Provider will be entitled to invoice the Recipients on or
after the Commencement Date for the fees payable under clause 7 (Fees and Other
Costs). Invoices will be issued by the Provider in accordance with the Terms of
Sale for the supply of Products and Paperchase Products.   7.2   The Recipients
will pay all invoices within the period set out in Schedule 4, or, if no such
period is specified, within sixty (60) days of receipt. For the avoidance of
doubt, unless otherwise specified in this Agreement, all invoices and payments
will be in US dollars.   7.3   All payments made under this Agreement shall be
so made without set-off, deduction or withholding save as required by law.   7.4
  If any party which is required to pay any sum under this Agreement fails to
pay any sum payable by it under this Agreement on the due date for payment (the
“Defaulting Party”), it shall pay interest on such sum for the period from and
including the due date up to the date of actual payment (after as well as before
judgement) in accordance with clauses 7.5 and 7.6.   7.5   The Defaulting Party
shall pay interest at the annual rate which is the aggregate of 2% per annum and
the base rate from time to time of Australia and New Zealand Banking Group
Limited.   7.6   Interest under this clause 7 shall accrue on the basis of the
actual number of days elapsed and a 365-day year and shall be paid by the
Defaulting Party on demand. Unpaid interest shall compound monthly.   7.7   ARW
may, no more than on an annual basis, at its own cost, cause its auditor to
review the trade terms that the Provider is receiving from its top 20 suppliers.
The Provider must ensure that ARW’s auditor is given access at all reasonable
times to all books, records and documents reasonably necessary to conduct the
review.   8.   OTHER OBLIGATIONS   8.1   Each party undertakes to the other that
it will not alter, corrupt or damage in any way nor extract or add to in any
unauthorised manner any data belonging to another and held on any computer or
other system used for the purposes of supplying or receiving the Purchasing
Support Services.   8.2   The Provider will provide the Purchasing Support
Services with reasonable skill and care.   8.3   The Recipients shall only use
the Purchasing Support Services in relation to the Business.   9.   LIMITATION
OF LIABILITY   9.1   This clause 9 prevails over all other clauses and Schedules
in this Agreement and sets forth the entire liability of the parties, and their
sole and exclusive remedies in respect of:



10



--------------------------------------------------------------------------------



 



    (a)   the performance, non-performance, purported performance or delay in
performance of this Agreement; or       (b)   otherwise in relation to this
Agreement or the entering into or performance of this Agreement.

9.2   Nothing in this Agreement shall exclude or limit either party’s Liability
(i) for fraud or the tort of deceit; (ii) for death or personal injury in
Australia caused by its Breach of Duty; (iii) for any other Liability which
cannot be excluded or limited by applicable law.

9.3   To the full extent permitted by law, the Provider excludes all
representations, warranties, terms and conditions, whether express or implied
(and including those implied by statute, custom, law or otherwise), except as
expressly set out in this Agreement. Certain legislation, including the Trade
Practices Act 1974 (Cth), may imply warranties or conditions or impose
obligations upon the Provider which cannot be excluded, restricted or modified
or cannot be excluded, restricted or modified except to a limited extent. This
Agreement must be read subject to these statutory provisions. If these statutory
provisions apply, to the extent to which the Provider is entitled to do so, the
Provider limits its liability in respect of any claim under those provisions to:

    (a)   in the case of goods, at the Provider’s option:

  (i)   the replacement of the goods or the supply of equivalent goods;     (ii)
  the repair of the goods;     (iii)   the payment of the cost of replacing the
goods or of acquiring equivalent goods; or     (iv)   the payment of the cost of
having the goods repaired; and

    (b)   in the case of services, at the Provider’s option:

  (i)   the supplying of the services again; or     (ii)   the payment of the
cost of having the services supplied again.

9.4   Save as provided in clauses 9.2 and 9.3 above, the Provider shall not have
Liability to the other for (i) loss of actual or anticipated profits; (ii) loss
of contracts; (iii) loss of the use of money; (iv) loss of opportunity; (v) loss
of goodwill; (vi) loss of reputation; or (vii) any indirect or consequential
loss, and such Liability is excluded whether it is foreseeable, known, foreseen
or otherwise. For the avoidance of doubt, clauses 9.4(i)- 9.4(vii) apply whether
such losses are direct, indirect, consequential or otherwise.

9.5   Subject to clauses 9.2 and 9.3 above,

    (a)   the total aggregate Liability of the Provider in connection with the
provision of, failure to provide, or delay in providing, the Purchasing Support
Services including, for the avoidance of doubt, where the liability arises as a
result of the provision, failure to provide, or delay in providing the
Purchasing Support Services by a sub-contractor of the Provider (as described in
clause 9.6) shall not exceed the aggregate amounts payable in respect of the
Purchasing Support Services; and       (b)   the total aggregate Liability of
the Provider in connection with the supply of, failure to supply, or delay in
supplying, any order of Products or Paperchase Products including, for the
avoidance of doubt, where the liability arises as a result of the supply,
failure to supply, or delay in supplying any order of Products or Paperchase

11



--------------------------------------------------------------------------------



 



      Products by a sub-contractor of the Provider (as described in clause 9.6)
shall not exceed the aggregate amounts payable in respect of that order of
Products or Paperchase Products.

    The limitations of Liability under this clause 9.5 has effect in relation
both to any Liability expressly provided for under this Agreement and to any
Liability arising by reason of the invalidity or unenforceability of any term of
this Agreement. This clause 9.5 shall not apply to the Recipients’ liability to
pay the charges pursuant to clause 6 (Fees and Other Costs).   9.6   The parties
acknowledge that certain Purchasing Support Services will be provided by
sub-contractors of the Provider under existing contracts between the Provider
and such sub-contractors.   9.7   Notwithstanding clause 16 below, in the event
that the Recipients fail to notify the Provider of a breach of this Agreement
within ten (10) Business Days of becoming aware of the same, the Recipients
shall be deemed to have waived their entitlement to claim for losses arising
from the breach to the extent that the failure to notify the Provider of the
breach within the time specified has prejudiced the ability of the Provider to
rectify the breach and to minimize any loss suffered by the Recipients.   9.8  
The services provided to Borders NZ pursuant to this Agreement are for business
purposes and that the parties exclude the application of the Consumer Guarantees
Act 1993 (NZ).   10.   CONFIDENTIALITY   10.1   Each party shall treat as
strictly confidential and will not disclose any information received or obtained
by it or its officers, employees, agents or advisers as a result of entering
into or performing this Agreement which relates to:

  (a)   the provisions of this Agreement, or any document or Agreement entered
into pursuant to this Agreement;     (b)   the negotiations leading up to or
relating to this Agreement; or     (c)   the other party

    (together “Confidential Information”),

    provided that these restrictions shall not apply to any disclosure of
information if and to the extent the disclosure is:

  (i)   required by the law of any jurisdiction;     (ii)   required by any
applicable securities exchange, supervisory or regulatory or governmental body
to which the relevant party is subject or submits, wherever situated, whether or
not the requirement for disclosure has the force of law;     (iii)   made to the
relevant party’s shareholders, professional advisers, auditors or bankers or the
professional advisers, auditors or bankers of any other member of the relevant
party’s group of companies; or     (iv)   of information that has already come
into the public domain through no fault of the relevant party or any other
member of that party’s group of companies.

10.2   Upon termination or expiry of this Agreement (for whatever reason), each
party shall return all Confidential Information of the other parties within its
possession, custody or control.

12



--------------------------------------------------------------------------------



 



10.3   Notwithstanding clause 10.2, each party may retain such Confidential
Information that it is required to do so by law and to the extent such
Confidential Information forms part of board or investment committee papers.  
11.   ASSIGNMENT AND SUB-CONTRACTING   11.1   Subject to clause 11.2 and 11.3
(below), the rights, benefits and obligations of the parties under this
Agreement shall not be assigned, transferred or otherwise disposed of in whole
or in part without the prior written consent of the other parties, such consent
not to be unreasonably withheld or delayed.   11.2   The Provider may
sub-contract to a third party to supply the Purchasing Support Services provided
that, subject to clause 9.6 above, the Provider remains responsible to the
Recipients for its obligations under this Agreement.   11.3   The benefits of a
party arising under this Agreement may be assigned, in whole or in part
(provided that the liability of any party is in no way increased as a result of
such assignment), by that party to any financier by way of security for any
borrowing incurred by that party or any Related Body Corporate.   12.   FORCE
MAJEURE   12.1   The party affected shall be excused performance of its
obligations under or pursuant to this Agreement if, and to the extent that,
performance of such obligations is delayed, hindered or prevented by acts,
events, non-happenings, omissions or accidents (including, without limitation,
acts of God, war, hostilities, riot, fire, explosion, accident, flood, sabotage,
lack of adequate fuel, power, raw materials, containers, transportation or
labour, strike, lock-out or injunction (provided that neither party shall be
required to settle a labour dispute against its own best judgement), changes to
governmental laws, regulations or orders) which affect the performance of this
Agreement and which in each case are beyond the reasonable control of the party
affected.   13.   TERM AND TERMINATION   13.1   This Agreement shall commence on
the Commencement Date and, subject to clauses 13.2, 13.3 and 13.4, shall remain
in full force and effect until the tenth anniversary of the Commencement Date.  
13.2   The Provider may terminate this Agreement forthwith by written notice to
the other parties in the event that the Purchaser or a Recipient: becomes
insolvent; has a liquidator, administrator, administrative receiver, receiver or
any similar official appointed in respect of the whole or any part of its
assets; has an order or resolution made or passed for winding-up; enters, or
resolves to enter into, an arrangement, compromise or composition generally with
its creditors; takes any equivalent action, or any equivalent action occurs in
any other jurisdiction; or shall cease to carry on business.   13.3   The
Purchaser and/or a Recipient may terminate this Agreement forthwith by written
notice to the Provider in the event that the Provider: becomes insolvent; has a
liquidator, administrator, administrative receiver, receiver or any similar
official appointed in respect of the whole or any part of its assets; has an
order or resolution made or passed for winding-up; enters, or resolves to enter
into, an arrangement, compromise or composition generally with its creditors;
takes any equivalent action, or any equivalent action occurs in any other
jurisdiction; or shall cease to carry on business.   13.4   The Provider may
terminate this Agreement immediately at any time by written notice to the
Recipients if:



13



--------------------------------------------------------------------------------



 



  (a)   a Recipient commits a material breach of this Agreement (including any
breach of its payment obligations under this Agreement) which is not remediable,
or if remediable, it has failed to remedy within thirty (30) days of receiving
written notice requiring it to do so;     (b)   a failure by a Recipient to pay
any undisputed fee or charge under this Agreement within 30 days of the date
that it falls due under the terms of this Agreement;     (c)   the Transition
Services Agreement is terminated in accordance with clauses 12.5 or 12.7 of that
agreement;     (d)   the Sale and Purchase Agreement is terminated due to an
uncured material breach;     (e)   an obligation arises on the part of a member
of the Seller’s Group to make payment (which, for the avoidance of doubt, shall
not include any payment made by a member of the Seller’s Group in connection
with the granting of a release of the relevant member of the Seller’s Group from
any Intra-Group Guarantee) under an Intra-Group Guarantee provided that the
Provider may not terminate this Agreement pursuant to this clause 13.4(e) if
relevant member of the Seller’s Group is paid by a Purchaser under the indemnity
in paragraph 2 of Schedule 3 to the Sale and Purchase Agreement;     (f)  
Borders Properties, Inc terminates the Brand Licence Deed pursuant to clause 9.2
of the Brand Licence Deed; or     (g)   at any time there is a change in Control
of any of Borders Australia, Borders NZ, Borders Singapore, ARW or any
Purchaser:

  (i)   the relevant change of Control does not result in a Provider Competing
Business acquiring Control of any of Borders Australia, Borders NZ, Borders
Singapore, ARW or any Purchaser; or     (ii)   where the Provider has provided
its prior written consent to the change in Control; or

  (h)   a Provider Competing Business acquires (directly or indirectly) a legal
or beneficial interest of 20% or more in any of Borders Australia, Borders NZ,
Borders Singapore, ARW or any Purchaser without the Provider’s prior written
consent.

13.5   Termination or expiry of this Agreement (for whatever reason) shall be
without prejudice to the respective rights and liabilities of each of the
parties accrued prior to such termination or expiry.

13.6   All rights and obligations of the parties shall cease to have effect
immediately upon termination or expiry of this Agreement save that:

  (a)   clauses which are expressed to survive its termination or expiry, or
which, from their nature or context, it is contemplated that they are to survive
termination or expiry; and     (b)   any provision of this Agreement necessary
for its interpretation or enforcement,

    shall continue in force following termination or expiry of this Agreement
(for whatever reason).

14



--------------------------------------------------------------------------------



 



14.   NOTICES   14.1   Any notice, demand or other communication (“Notice”) to
be given by any party under, or in connection with, this Agreement shall be in
writing and signed by or on behalf of the party giving it. Any Notice shall be
served by sending it by fax to the number set out in clause 14.2, or delivering
it by hand to the address set out in clause 14.2 and in each case marked for the
attention of the relevant party set out in clause 14.2 (or as otherwise notified
from time to time in accordance with the provisions of this clause 14). Any
Notice so served by fax or hand shall be deemed to have been duly given or made
as follows:

  (a)   if sent by fax, at the time of transmission; or     (b)   in the case of
delivery by hand, when delivered;

    provided that in each case where delivery by fax or by hand occurs after 6pm
on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9am on the next following Business Day.       References to
time in this clause are to local time in the country of the addressee.   14.2  
The addresses and fax numbers of the parties for the purpose of clause 14.1 are
as follows:

          (a) Provider

         
 
  Address:   100 Phoenix Drive
 
      Ann Arbor MI 48108
 
      United States of America
 
       
 
  Fax:   +1 734 477 1370
 
       
 
  For the attention of:   General Counsel
 
       
 
  With a copy to:    
 
  Address:   Baker & McKenzie
 
      Level 27, 50 Bridge Street
 
      Sydney NSW 2000
 
       
 
  Fax:   +61 2 9225 1595  
 
  For the attention of:   Steven Glanz

          (b) Recipients, Purchasers and ARW

         
 
  Address:   Level 14, 379 Collins Street
Melbourne VIC 3000
Australia
 
       
 
  Fax:   +61 3 8623 1149
 
       
 
  For the attention of:   Managing Director

15



--------------------------------------------------------------------------------



 



         
 
  With a copy to
Address:   Clayton Utz
Level 19, 1 O’Connell Street
Sydney NSW 2000
 
       
 
  Fax:   +61 2 8220 6700
 
       
 
  For the attention of:   Philip Kapp

14.3   A party may notify the other parties to this Agreement of a change to its
name, relevant addressee, address or fax number for the purposes of this clause
14, provided that, such notice shall only be effective on:

  (a)   the date specified in the notification as the date on which the change
is to take place; or     (b)   if no date is specified or the date specified is
less than five Business Days after the date on which notice is given, the date
following five Business Days after notice of any change has been given.

14.4   In proving service is shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered to the address shown
thereon or that the facsimile transmission was made and a facsimile confirmation
report was received, as the case may be.   15.   INVALID OR UNENFORCEABLE
PROVISIONS   15.1   If a provision of this Agreement is invalid or unenforceable
in a jurisdiction:

  (a)   it is to be read down or severed in that jurisdiction to the extent of
the invalidity or unenforceability; and     (b)   it does not affect the
validity or enforceability of:

  (i)   that provision in another jurisdiction; or     (ii)   the remaining
provisions.

16.   WAIVER AND EXERCISE OF RIGHTS

  (a)   A waiver by a party of a provision or of a right under this Agreement is
binding on the party granting the waiver only if it is given in writing and is
signed by the party or an officer of the party granting the waiver.     (b)   A
waiver is effective only in the specific instance and for the specific purpose
for which it is given.     (c)   A single or partial exercise of a right by a
party does not preclude another or further exercise of that right or the
exercise of another right.     (d)   Failure by a party to exercise or delay in
exercising a right does not prevent its exercise or operate as a waiver.

17.   AMENDMENT

17.1   This Agreement may be amended only by a document signed by all parties.

16



--------------------------------------------------------------------------------



 



18.   COUNTERPARTS   18.1   This Agreement may be signed in counterparts and all
counterparts taken together constitute one document.   19.   FURTHER ASSURANCES
  19.1   Each party must, at its own expense, whenever requested by another
party, promptly do or arrange for others to do everything reasonably necessary
to give full effect to this Agreement and the transactions contemplated by this
Agreement.   20.   ENTIRE AGREEMENT   20.1   This Agreement represents the whole
and only agreement between the parties in relation to the supply of Products and
Paperchase Products and the provision of Purchasing Support Services and
supersede any previous agreement (whether written or oral) between all or any of
the parties in relation to the subject matter of any such document save that
nothing in this Agreement shall exclude any liability for, or remedy in respect
of, fraudulent misrepresentation.   21.   RIGHTS CUMULATIVE   21.1   The rights,
remedies and powers of the parties under this Agreement are cumulative and not
exclusive of any rights, remedies or powers provided to the parties by law.  
22.   CONSENTS AND APPROVALS   22.1   A party may give its approval or consent
conditionally or unconditionally or withhold its approval or consent in its
absolute discretion unless this Agreement expressly provides otherwise.   23.  
JURISDICTION   23.1   Each party irrevocably and unconditionally:

  (a)   submits to the non-exclusive jurisdiction of the courts of New South
Wales; and     (b)   waives any claim or objection based on absence of
jurisdiction or inconvenient forum.

24.   SERVICE OF PROCESS

24.1   Each party agrees that a document required to be served in proceedings
about this Agreement may be served:

  (a)   if originating process or a subpoena to be served on a company or
registered body by being sent by post to or left at its registered office, and
in all other cases at its address for service of notices under clause 14; or    
(b)   in any other way permitted by law.

25.   CURRENCY CONVERSION

25.1   For the purpose of converting amounts specified in one currency into
another currency where required, the rate of exchange to be used in converting
amounts specified in one currency into another currency shall be the New York
closing rate for exchanges between those currencies

17



--------------------------------------------------------------------------------



 



    quoted in the Wall Street Journal for the nearest Business Day for which
that rate is so quoted prior to the date of the conversion.   26.   GOVERNING
LAW   26.1   This Agreement is governed by the laws of New South Wales,
Australia.

The parties have shown their acceptance of the terms of this Agreement by
executing it at the end of the Schedules.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
PRODUCTS AND PAPERCHASE PRODUCTS
Part A: PRODUCTS
The categories of products currently being supplied via the Provider, which
would continue under this arrangement include:

•   books (including bargain books), magazines, calendars, stationery,
pre-recorded books, music CDs, DVDs and games sourced from third party vendors
in the US;

•   electronic gift cards (EGCs) sourced from third party vendors in the US;

•   proprietary books, CDs, DVDs and calendars from the Provider; and

•   fixtures and fittings for the fit-out of new stores.

Products do not include Paperchase Products.
Part B: PAPERCHASE PRODUCTS
The categories of Paperchase Products currently being supplied, which would
continue under this arrangement include:

•   blank books and day books;

•   diaries and calendars;

•   stationery, pens and stationer’s sundries;

•   greeting cards;

•   posters;

•   picture frames;

•   artists’ materials;

•   leather goods, luggage and home storage products;

•   furniture;

•   toys and games;

•   paper products;

•   Christmas decorations;

•   partyware;

•   general giftware; and

•   any items ancillary to or ordinarily sold with any of the foregoing.

Paperchase Products do not include Products.

19



--------------------------------------------------------------------------------



 



SCHEDULE 2
PURCHASING SUPPORT SERVICES

     
1. Description
  The services to be provided will include:
 
   
 
 
•   in relation to the Products:
 
 
o    product ordering and support;
 
 
o    access to key product group information to ensure merchandise standards are
in line with Borders global positioning;
 
 
o    freight arrangements; and
 
 
o    market intelligence including category trends and key range decisions; and
 
 
•    in relation to the Paperchase Products:
 
 
o    product ordering and support;
 
 
o    access to key product group information to ensure merchandise standards are
in line with Borders global positioning; and
 
 
o    freight arrangements.
 
   
2. Location
   
3. Service Managers
  Provider:
 
  Recipients:
 
   
4. Exceptions
   

20



--------------------------------------------------------------------------------



 



SCHEDULE 3
TERMS OF SALE

1.   Products and Paperchase Products supplied to the Recipients by the Provider
pursuant to these Terms of Sale shall be invoiced to the Recipients and paid for
by the Recipients pursuant to Schedule 4 of this Agreement.

2.   Invoices for Products and Paperchase Products supplied to the Recipients by
the Provider are due and shall be paid within the period set forth in Schedule 4
of this Agreement.

3.   Other than as set out in this Agreement, Products and Paperchase Products
are to be supplied as follows:

  (a)   Products that are magazines or calendars — the Provider must supply
these Products on the same basis as they are currently supplied as at the date
of this Agreement, being that the Recipients agree to accept the types and
quantities of these Products supplied to the Recipients as determined by the
Provider (acting reasonably) to be in the best interests of the Recipients (and
such quantities and types to be subject to discussion with the Recipients on a
regular (no less than quarterly) basis) and that the Recipients have the ability
to return these Products to the original suppliers of the Products or otherwise
obtain reimbursement in respect of such Products from the supplier, but only to
the extent:

(i) the return of the Products or reimbursement in respect of such Products is
permitted under the terms on which the Products were supplied by the supplier to
the Provider; and
(ii) the Recipients comply with the terms on which the return of the Products or
reimbursement in respect of the Products is permitted, in which case the
Provider will allow an appropriate credit for the Products returned or the
reimbursement received to the relevant Recipient’s account following receipt of
same from the supplier;

  (b)   Products that are remainder products — the Provider must supply these
Products on the same basis as they are currently supplied as at the date of this
Agreement, being that the Recipients are to place orders by category and the
Provider will supply the relevant titles within each category that the Provider
determines (acting reasonably) to be in the best interests of the Recipients;  
  (c)   Paperchase Products or Products that are not books, music CDs or DVDs
(“sidelines”) — the relevant Recipients will place the orders by reference to
design and relevant product and the Provider agrees to supply, to the extent
available, such Paperchase Products or sidelines ordered by the Recipients
provided that if an ordered product is not available then the Provider may
supply an alternative product with the prior written approval of the Recipients;
    (d)   Specific ordering of Paperchase Products or Products — the Recipients
may place orders for specific Paperchase Products or Products from time to time
and the Provider agrees to supply such Paperchase Product or Product, provided
that if an ordered product is not available then the Provider may supply an
alternative product with the prior written approval of the Recipients.

The Recipients agree to accept the types and quantities of Products and
Paperchase Products supplied to the Recipients as determined by the Provider to
be in the best interests of the Recipients. The Recipients also agree to follow
the procedures outlined by the Provider for

21



--------------------------------------------------------------------------------



 



maintaining inventory control systems, as such procedures may change from time
to time as determined by the Provider. The Recipients may request the Provider
to supply Products or Paperchase Products, which are not available through the
Provider and not listed on the Provider’s inventory control systems. The
Provider may at its discretion decide whether or not to add the requested
Products or Paperchase Products to the Provider’s inventory control systems.

4.   Title to and risk of loss relating to the Product and Paperchase Products
shall pass to the Recipients upon dispatch by the Provider from its distribution
centre in the United States.   5.   The Provider will use reasonable commercial
endeavours to assist the Recipients to make appropriate direct arrangements for
shipment (including insurance cover) of the Products and Paperchase Products
from the Provider’s distribution centre in the United States. However, the
Recipients will:

  (a)   remain fully responsible for all arrangements in relation to the
shipping and insurance of the Products and Paperchase Products from the
Provider’s distribution centre in the United States, including without
limitation the entry into and payment for all appropriate arrangements with
third party shipping carriers and insurance providers;     (b)   ensure that its
shipping provider cooperates, coordinates and liaises as appropriate with the
Provider in relation to all logistics in relation to the shipment of Products
and Paperchase Products;     (c)   obtain all licences required to import the
Products and Paperchase Products into Australia, New Zealand or Singapore (as
applicable);     (d)   clear the Products and Paperchase Products through local
customs promptly upon their arrival into Australia, New Zealand or Singapore;  
  (e)   pay all customs duties, value added or other consumption taxes
(including any GST) and other charges assessed upon the arrival of the Products
and Paperchase Products into Australia, New Zealand or Singapore; and     (f)  
pay all storage costs related to the Products or the Paperchase Products in
Australia, New Zealand and Singapore.

6.   The Recipients shall advise the Provider of any censorship or other content
rules under Australian, New Zealand or Singaporean law.

7.   While the Provider shall use reasonable endeavours to make Products and
Paperchase Products available at its US distribution centre in a timely manner,
any dates quoted for the supply of Products and Paperchase Products are only
estimates and the Recipients acknowledge and agree that the time of supply of
the Products and Paperchase Products shall not be of the essence of these Terms
of Sale and any failure by the Provider to supply the Products or Paperchase
Products within the time stipulated shall not constitute a material breach of
its obligations under these Terms of Sale or this Agreement. The Provider agrees
to use reasonable endeavours to keep the Recipients informed of any potential
delays.

8.   Subject to, and without limitation to, clause 9 of this Agreement, the
parties agree that neither the Provider nor Paperchase is making any warranty in
respect of the Products or the Paperchase Products and that all warranties,
conditions or other items implied by statute or common law in respect of the
Products or Paperchase Products or any matter pertaining to the Products or
Paperchase Products are excluded and disclaimed to the fullest extent permitted
by law. Without limiting the foregoing, the Provider and Paperchase expressly
disclaim all

22



--------------------------------------------------------------------------------



 



    warranties of merchantability or fitness for a particular purpose. The
provisions of this clause 8 shall survive the termination of this Agreement for
any reason.   9.   Unless otherwise required by applicable law, the Provider
will not be obliged to accept any return of Products or Paperchase Products from
the Recipients. Any Products or Paperchase Products returned to the Provider
(for whatever reason) will be refused by the Provider and returned to the
Recipients at the Recipients’ sole risk and expense. The Provider will not issue
any refunds or credits of any kind in respect of any returned Products or
Paperchase Products.

10.   If any event occurs which, pursuant to clause 13.4 of this Agreement,
would entitle the Provider to terminate this Agreement, the Provider may, in
addition to any other remedies that it may have under this Agreement or at law
or in equity and without regard to any remedial period applicable to such
default, immediately discontinue shipment of Products or Paperchase Products
until any relevant default is cured.

11.   If this Agreement is terminated by the Provider for any reason, then the
Provider shall immediately cease ordering Products and Paperchase Products for
and on behalf of the Recipients. All Products and Paperchase Products on order
for the Recipients at the time of termination may, at the option of the
Provider, either be cancelled or shipped to the Recipients COD.

12.   Upon termination of these Terms of Sale for any reason, the Recipients
shall return to the Provider all written material relating to inventory control
systems that have been provided to the Recipients by the Provider.

13.   Any typographical, clerical or other error or omission in any quotation,
price list, invoice or any other document or information issued by the Provider
shall be subject to correction without any liability on the part of the
Provider.

14.   The Provider is under no obligation to supply the Recipients with the
volume of Products and Paperchase Products requested by the Recipients but will
use all reasonable endeavours to meet the orders placed by the Recipients.
Provided that the Provider will not be under any obligation to supply the
Recipients where the supply would require the Provider to incur any additional
costs, renegotiate existing supply arrangements, redirect orders from any other
party or otherwise alter its operations.

23



--------------------------------------------------------------------------------



 



SCHEDULE 4
FEES, REBATES AND PAYMENT TERMS
Part A: Supply of Products and Paperchase Products during the Term
Fees
The purchase price to be paid by the Recipients to the Provider for the Products
and the Paperchase Products shall be based on the Provider’s Cost (as defined
below) and the applicable markup under the following structure:

              Year   Mark Up
Products and Paperchase Products to be offered in Borders branded stores
  1 – 3 years from the Commencement Date   3%*
 
       
Products and Paperchase Products (if any) to be offered in Borders branded
stores
  4 – 7 years from the Commencement Date   8%*
 
       
Products and Paperchase Products (if any) to be offered in ARW branded stores
  1 – 7 years from the ARW Completion Date   8%*
 
       
Products and Paperchase Products (if any) to be offered in Borders or ARW
branded stores
  8 – 10 years from the Commencement Date   8%*

 
* In relation to the Paperchase Products, the mark up stated is applicable only
to Paperchase Product sourced through the Provider.
* In relation to all Paperchase Products (whether sourced through the Provider
or otherwise), the Recipients will also be required to reimburse the Provider
additional fees payable by the Provider to Paperchase in relation to monthly
sales of Paperchase Products. As at the Commencement Date until the second
anniversary of the Commencement Date, such fees are set at an amount of 15% of
monthly sales of all Paperchase Products by Borders Australia and Borders NZ and
30% of monthly sales of all Paperchase Products by Borders Singapore, after
which time the parties will negotiate and agree such fees in good faith. The
relevant Recipients will provide to the Provider a monthly sales report in
relation to Paperchase Products for the purposes of calculation of such fees,
and must permit the Provider or its representatives to inspect and/or audit the
Recipients’ records for the purposes of the verification of such report.
Following receipt of such monthly sales reports, the Provider will issue an
invoice to the relevant Recipients in relation to such fees. Borders Singapore
will also be invoiced for freight costs and will be responsible for clearing the
Paperchase Products through customs. These fees must be paid by the Recipients
within 60 days from the end of the month in which the sales of the Paperchase
Products are generated.
Provider’s Cost shall mean (a) the price of an item as identified on the
Provider’s purchase order; or (b) at the Provider’s option, with respect to
certain Products identified by the Provider from time to time, the rolling
average price of an item for the prior five (5) month period. The calculation of
the Provider’s Cost will also take into account any discounts received by the
Provider in relation to such Products as incentives for NYO purchases.

24



--------------------------------------------------------------------------------



 



Rebates and Co-op Allocation for Products
On a yearly basis as set out below, the Provider will credit to the Recipients a
portion of any rebates or marketing or other co-op payments it receives from its
suppliers in respect of Products, calculated on the following basis:

     
1. Co-op Allocation:
  The Provider will allocate to the Recipients a percentage of the co-op
allocation received by it from its vendors in relation to Products. The
percentage allocated to the Recipients will be calculated as the total purchases
of Products by the Recipients as a percentage of the Provider’s total purchases
from its participating vendors.
 
   
2. Calendar rebates:
  The Recipient must provide the Provider with detailed information and data on
title level sales and markdowns in relation to Products. The Provider will
allocate to the Recipients a percentage of the calendar rebates received by it
from its participating vendors, calculated on the basis of qualifying titles.

Rebates and co-op allocation will be calculated and credited to the Recipients
on an annual basis, depending on the timing of the calculation of such rebates
and co-op allocation by the Provider’s vendors. The Provider will supply to the
Recipients an annual report setting out the relevant detail relating to the
calculation and payment of such rebates and co-op allocation in relation to
Products.
The Recipients must permit the Provider or its representatives to inspect and/or
audit the Recipients’ records for the purposes of the verification of the
calculations related to rebates as set out above.
Payment Terms

         
 
  Products   60 days from date of invoice
 
  Paperchase Products   60 days from date of invoice
 
  Products (NYO purchases)*   60 days from date of invoice
 
  Paperchase Products (NYO purchases)*   60 days from date of invoice

 
*  Payment terms will be 90 days for NYO purchases in the event the Provider
obtains such terms from its suppliers.

25



--------------------------------------------------------------------------------



 



Signed for and on behalf of
Borders Group, Inc.
by its duly authorised representative
in the presence of:

       
 
   
Signature of witness
  Signature of authorised representative
 
     
 
   
Name of witness (please print)
  Name of authorised representative
(please print)
 
   
Signed for and on behalf of
   
Borders Australia Pty Ltd.
   
by its duly authorised representative
   
in the presence of:
   
 
     
 
   
Signature of witness
  Signature of authorised representative
 
     
 
   
Name of witness (please print)
  Name of authorised representative
(please print)
 
   
Signed for and on behalf of
   
Borders New Zealand Limited
   
by its duly authorised representative
in the presence of:
   
 
     
 
   
Signature of witness
  Signature of authorised representative
 
     
 
   
Name of witness (please print)
  Name of authorised representative
(please print)

26



--------------------------------------------------------------------------------



 



Signed for and on behalf of
Borders Pte. Ltd.
by its duly authorised representative
in the presence of:

       
 
   
Signature of witness
  Signature of authorised representative
 
     
 
   
Name of witness (please print)
  Name of authorised representative
(please print)

27



--------------------------------------------------------------------------------



 



     
Signed for and on behalf of Spine Newco Pty Limited ACN 127 667 314 by its
Attorney under a Power of Attorney dated 4 June 2008, and the Attorney declares
that the Attorney has not received any notice of the revocation of such Power of
Attorney, in the presence of:
   
 
   
 
  Signature of Attorney
 
     
 
   
Signature of Witness
  Name of Attorney in full
 
     
 
Name of Witness in full
    
 
   
Signed for and on behalf of Spine Newco (NZ) Limited Company No. 2010994 by its
Attorney under a Power of Attorney dated 4 June 2008, and the Attorney declares
that the Attorney has not received any notice of the revocation of such Power of
Attorney, in the presence of:
   
 
   
 
  Signature of Attorney
 
     
 
   
Signature of Witness
  Name of Attorney in full
 
     
 
Name of Witness in full
    
 
   
Signed for and on behalf of A&R Whitcoulls Group Holdings Pty Limited ACN 108
801 127 by its Attorney under a Power of Attorney dated 4 June 2008, and the
Attorney declares that the Attorney has not received any notice of the
revocation of such Power of Attorney, in the presence of:
   
 
   
 
  Signature of Attorney
 
     
 
   
Signature of Witness
  Name of Attorney in full
 
     
 
Name of Witness in full
    

28